TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00004-CV



                                  Kelly James Stinson, Appellant

                                                  v.

         Rissie Owens, Chairperson, Texas Board of Pardons and Paroles, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
    NO. D-1-GN-05-003850, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Kelly James Stinson, acting pro se, filed an appeal from the district court’s dismissal

of his claims against Rissie Owens, Chairperson of the Texas Board of Pardons and Paroles. On

March 21, 2008, appellant filed a motion seeking a 90-day extension of time to file his brief. That

day the Court granted his motion, extended his brief-filing deadline until June 6, 2008, and notified

him that no further requests for extension would be allowed.

                On March 24, 2008, appellant filed an amended motion seeking a 120-day extension

of time to file his brief. The Court dismissed his amended motion on March 31, 2008, and

notified him that his appeal would be dismissed for want of prosecution if he did not file his brief

by June 6, 2008. See Tex. R. App. P. 38.8(a)(1). The deadline has passed, and we have not received

appellant’s brief. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

42.3(b), (c).
                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Dismissed for Want of Prosecution

Filed: August 13, 2008




                                              2